                Case 18-10601-MFW              Doc 1783         Filed 11/28/18        Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
                                                                :   Chapter 11
In re:                                                          :
                                                                :   Case No. 18-10601 (MFW)
The Weinstein Company Holdings LLC, et al.,1                    :
                                                                :   (Jointly Administered)
                  Debtors.                                      :
                                                                :
                                                                :
-------------------------------------------------------------- x
Lantern Entertainment LLC,                                      :   Adversary Case No. 18-50924 (MFW)
                                                                :
                                    Plaintiff,                  :
                  vs.                                           :
                                                                :
Bruce Cohen Productions, and Bruce Cohen,                       :
                                                                :
                                    Defendants.                 :
                                                                :
--------------------------------------------------------------- x

               AMENDED2 NOTICE OF AGENDA OF MATTERS SCHEDULED
                FOR HEARING ON NOVEMBER 29, 2018 AT 11:30 A.M. (ET)3

I.        ADJOURNED MATTER:

          1.       Joint Motion of Debtors and Official Committee of Unsecured Creditors to
                   Approve Stipulation Granting Leave, Standing, and Authority to the Official
                   Committee of Unsecured Creditors to Investigate, Prosecute, and Settle Certain
                   Claims and Causes of Action [Docket No. 1668 - filed November 6, 2018]



1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of Debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers are
not provided herein. A complete list of this information may be obtained on the website of the Debtors’ noticing
and claims agent at http://dm.epiq11.com/twc.
2
    Amended items appear in bold.
3
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person
who wishes to appear telephonically at the November 29, 2018 hearing must contact COURTCALL, LLC at 866-
582-6878 prior to noon (ET) on Wednesday, November 28, 2018 to register his/her telephonic appearance in
accordance with the Instructions for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.


RLF1 20356618v.1
               Case 18-10601-MFW          Doc 1783      Filed 11/28/18    Page 2 of 5



                   Objection / Response Deadline:       November 20, 2018 at 4:00 p.m. (ET);
                                                        extended by agreement for certain Directors
                                                        (Robert Weinstein, Tim Sarnoff, Marc
                                                        Lasry, Taran Ben Ammar, Lance Maerov,
                                                        Jeff Sackman, Richard Koenigsberg, Paul
                                                        Tudor Jones, James Dolan, and Dirk Ziff) to
                                                        December 13, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:     None to date.

                   Related Documents:

                   i.     Declaration of Alan M. Jacobs in Support of Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1669 - filed November 6, 2018]

                   ii.    Notice of Adjournment of Hearing Regarding Joint Motion of Debtors and
                          Official Committee of Unsecured Creditors to Approve Stipulation
                          Granting Leave, Standing, and Authority to the Official Committee of
                          Unsecured Creditors to Investigate, Prosecute, and Settle Certain Claims
                          and Causes of Action [Docket No. 1726 - filed November 16, 2018]

                   Status: This matter has been adjourned to December 17, 2018 at 10:30 a.m. (ET).

II.      MATTERS GOING FORWARD:

         2.        Motion of J.C. Penney Corporation, Inc. to Compel Assumption or Rejection of
                   Licensing Agreement [Docket No. 1627 - filed October 24, 2018]

                   Objection / Response Deadline:       November 7, 2018 at 4:00 p.m. (ET);
                                                        extended for the Debtors, the Official
                                                        Committee of Unsecured Creditors, and
                                                        Bank Hapoalim B.M. until November 20,
                                                        2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Objection of Bank Hapoalim B.M. to Motion of J.C. Penney Corporation,
                          Inc. to Compel Assumption or Rejection of Licensing Agreement [Docket
                          No. 1750 - filed November 20, 2018]

                   Related Documents:

                   i.     Reply of J.C. Penney Corporation, Inc. to Objection of Bank Hapoalim
                          B.M. to Motion of J.C. Penney Corporation, Inc. to Compel Assumption


                                                    2
RLF1 20356618v.1
               Case 18-10601-MFW           Doc 1783      Filed 11/28/18   Page 3 of 5



                          or Rejection of Licensing Agreement [Docket No. 1770 - filed November
                          26, 2018]

                   Status: The hearing on this matter is going forward.

         3.        First Republic Bank’s Motion for Order (I) Vacating Docket Number 1574,
                   (II) Lifting Stay with Respect to Producing Services Agreement, and
                   (III) Enforcing Prior Orders and Rulings [Docket No. 1716 - filed November 15,
                   2018]

                   Objection / Response Deadline:       November 27, 2018 at 4:00 p.m. (ET)

                   Objections / Responses Received:

                   A.     Letter from Vertigo Prime, Inc. and Good Fear Film, Inc., Regarding
                          Order Shortening Time [Docket No. 1723 - filed November 16, 2018]

                   B.     Vertigo Prime, Inc. and Good Fear Film, Inc.’s (A) Objection to
                          Motion of First Republic Bank to Vacate Docket Number 1574 and
                          Related Relief and (B) Reservation of Rights to Assert Counterclaims
                          Against Debtors for Administrative Expenses [Docket No. 1780 - filed
                          November 27, 2018]

                   C.     Response of Lantern Entertainment LLC to First Republic Bank’s
                          Motion for Order (I) Vacating Docket Number 1574, (II) Lifting Stay
                          with Respect to Producing Services Agreement, and (III) Enforcing
                          Prior Orders and Rulings [Docket No. 1781 - filed November 27,
                          2018]

                   Related Documents:

                   i.     Order Approving Stipulation Among the Debtors, Lantern Entertainment
                          LLC, Vertigo Prime, Inc. and Good Fear Film, Inc. [Docket No. 1574 -
                          entered October 9, 2018]

                   ii.    Order (A) Granting Motion to Shorten Notice Period with Respect to First
                          Republic Bank’s Motion for Order (I) Vacating Docket Number 1574, (II)
                          Lifting Stay with Respect to Producing Services Agreement, and (III)
                          Enforcing Prior Orders and Rulings and (B) Setting Hearing Date [Docket
                          No. 1719 - entered November 16, 2018]

                   iii.   Notice of Hearing Regarding First Republic Bank’s Motion for Order (I)
                          Vacating Docket Number 1574, (II) Lifting Stay with Respect to
                          Producing Services Agreement, and (III) Enforcing Prior Orders and
                          Rulings [Docket No. 1722 - filed November 16, 2018]

                   Status: The hearing on this matter is going forward.


                                                    3
RLF1 20356618v.1
               Case 18-10601-MFW            Doc 1783     Filed 11/28/18     Page 4 of 5



III.     ADVERSARY MATTERS:

         4.        Pre-trial Conference, Lantern Entertainment LLC v. Bruce Cohen Productions,
                   and Bruce Cohen, Adv. Pro. No. 18-50924 (MFW)

                   Answer Deadline: November 16, 2018

                   Related Documents:

                   i.      Complaint for Declaratory Judgment Against Bruce Cohen Productions
                           and Bruce Cohen [Adv. Docket No. 1 - filed October 17, 2018]

                   ii.     Summons and Notice of Pretrial Conference in an Adversary Proceeding
                           [Adv. Docket No. 2 - filed October 17, 2018]

                   iii.    Plaintiff’s Motion for Summary Judgment to Determine the Nonexecutory
                           Nature of a Contract [Adv. Docket No. 6 - filed October 18, 2018]

                   iv.     Memorandum of Law in Support of Plaintiff’s Motion for Summary
                           Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                           Docket No. 7 - filed October 18, 2018]

                   v.      Declaration of Irwin Reiter in Support of Plaintiff’s Motion for Summary
                           Judgment to Determine the Nonexecutory Nature of a Contract [Adv.
                           Docket No. 8 - filed October 18, 2018]

                   vi.     Answering Brief of Defendants Bruce Cohen Productions and Bruce
                           Cohen in Support of Opposition to Plaintiff’s Motion for Summary
                           Judgment [Adv. Docket No. 10 - filed November 1, 2018]

                   vii.    Reply Memorandum of Law in Further Support of Plaintiff’s Motion for
                           Summary Judgment to Determine the Nonexecutory Nature of a Contract
                           [Adv. Docket No. 11 - filed November 8, 2018]

                   viii.   Request for Oral Argument [Adv. Docket No. 13 - filed November 15,
                           2018]

                   ix.     Answer and Affirmative Defenses of Defendants Bruce Cohen
                           Productions and Bruce Cohen [Adv. Docket No. 15 - filed November 16,
                           2018]

                   x.      Notice of Completion of Briefing with Respect to Plaintiff Lantern
                           Entertainment LLC’s Motion for Summary Judgment to Determine the
                           Nonexecutory Nature of a Contract [Adv. Docket No. 16 - filed November
                           19, 2018]

                   Status: The pre-trial conference on this matter is going forward.



                                                    4
RLF1 20356618v.1
               Case 18-10601-MFW     Doc 1783    Filed 11/28/18    Page 5 of 5



Dated: November 28, 2018
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             5
RLF1 20356618v.1
